DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Meibos on 09/21/2021.
The application has been amended as follows: 

A.	Amend claims 3, 10, 15, 17, 21 and 23 to read as follow:
Claim 3, A four-in-one femoral cut guide system for knee arthroplasty, comprising:
a rail extending along an anterior-posterior direction;
an anterior cut guide with an anterior resection saw slot configured to guide a saw to make an anterior resection in a distal femur;
an anterior chamfer guide with an anterior chamfer saw slot configured to guide a saw to make an anterior chamfer resection in the distal femur;
a posterior chamfer guide with a posterior chamfer saw slot configured to guide a saw to make a posterior chamfer resection in the distal femur; 
a posterior cut guide with a posterior resection saw slot configured to guide a saw to make a posterior resection in the distal femur; and
 movably retained by the rail such that the locking element comprises the rail relative to the posterior cut guide along an anterior-posterior direction, and a locked configuration in which the anterior cut guide, anterior chamfer guide, posterior chamfer guide, and posterior cut guide are all fixed relative to each other along the rail.

Claim 15, A four-in-one femoral cut guide system for knee arthroplasty, comprising:
a rail extending along an anterior-posterior direction;
an anterior cut guide with an anterior resection saw slot configured to guide a saw to make an anterior resection in a distal femur;
an anterior chamfer guide with an anterior chamfer saw slot configured to guide a saw to make an anterior chamfer resection in the distal femur;
a posterior chamfer guide with a posterior chamfer saw slot configured to guide a saw to make a posterior chamfer resection in the distal femur; 
a posterior cut guide with a posterior resection saw slot configured to guide a saw to make a posterior resection in the distal femur; and
a locking element movably retained by the rail such that the locking element comprises 
wherein:
in the unlocked position, at least three of the anterior cut guide, the anterior chamfer guide, the posterior chamfer guide, and the posterior cut guide are slidably coupled to and independently movable along the rail;

at least three of the anterior cut guide, the anterior chamfer guide, the posterior chamfer guide, and the posterior cut guide comprise teeth that mesh with the teeth of the locking element when the locking element is in the locked position, but not when the locking element is in the unlocked position.

Claim 21, A four-in-one femoral cut guide system for knee arthroplasty, comprising:
a rail extending along an anterior-posterior direction;
an anterior cut guide with an anterior resection saw slot configured to guide a saw to make an anterior resection in a distal femur;
an anterior chamfer guide with an anterior chamfer saw slot configured to guide a saw to make an anterior chamfer resection in the distal femur;
a posterior chamfer guide with a posterior chamfer saw slot configured to guide a saw to make a posterior chamfer resection in the distal femur; 
a posterior cut guide with a posterior resection saw slot configured to guide a saw to make a posterior resection in the distal femur; and
a locking element movably retained by the rail such that the locking element comprises 
wherein:
unlocked position, at least three of the anterior cut guide, the anterior chamfer guide, the posterior chamfer guide, and the posterior cut guide are slidably coupled to and independently movable along the rail; and
in the [[un]]locked position, the anterior cut guide, the anterior chamfer guide, the posterior chamfer guide, and the posterior cut guide are all fixed relative to each other and not movable along the rail.

In claim 10/I.4, after “to guide” and before “to receive”, delete [[resection of a femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.
In claim 10/I.10, after “to guide” and before “to receive”, delete [[resection of the femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.
In claim 17/I.4, after “to guide” and before “to receive”, delete [[resection of a femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.
In claim 17/I.10, after “to guide” and before “to receive”, delete [[resection of the femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.
In claim 23/I.4, after “to guide” and before “to receive”, delete [[resection of a femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.
In claim 23/I.10, after “to guide” and before “to receive”, delete [[resection of the femur to prepare the femur]] and insert – resections of the distal femur to prepare the distal femur --.


B.	Allow claims 3 – 5 and 10 – 26.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Globe et al. (US Pub. 2017/0290597 A1) which discloses a related four in one femoral cut guide. However, Globe does not disclose all the limitations currently presented in the claim, mainly directed to the locking element in relation with the rail and guides. Accordingly, the claims as currently amended are allowable over the discovered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775